Exhibit 10.13
Form of Executive Employment Agreement
CARDIAC SCIENCE CORPORATION

 



--------------------------------------------------------------------------------



 



     Executive Employment Agreement
     This executive employment agreement (“Agreement”), effective
                                        , is between Cardiac Science
Corporation, a Delaware corporation (the “Company”), and [                    ]
(“Executive”).
     W I T N E S S E T H:
     WHEREAS, the Company desires to continue to retain the services of
Executive upon the terms and conditions set forth herein; and
     WHEREAS, Executive is willing to continue to provide services to the
Company upon the terms and conditions set forth herein; and
     WHEREAS, Executive and the Company are parties to an Employment Agreement,
dated by Executive as of [                    ], that the parties wish to void
and replace with this Agreement as of the effective date of this Agreement;
     A G R E E M E N T S:
     NOW, THEREFORE, for and in consideration of the foregoing premises and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Company and Executive hereby agree to enter into an
employment relationship in accordance with the terms and conditions set forth
below.
1. EMPLOYMENT
     The Company will continue to employ Executive, and Executive will continue
to accept employment by the Company as its [                    ] and report to
the [                    ]. Subject to Sections 3.3 and 3.4, changes may be made
from time to time by the Company in its sole discretion to the duties, reporting
relationships and title of Executive. Executive will perform the duties of
[                    ] and will devote [his/her] full time and attention to
achieving the purposes and discharging of responsibilities afforded the
position, and such other duties as may be assigned from time to time by the
Company, which relate to the business of the Company and are reasonably
consistent with Executive’s position. During Executive’s employment, Executive
will not engage in any business activity that, in the reasonable judgment of the
Chief Executive Officer or Board of Directors, conflicts with the duties of
Executive under this Agreement, whether or not such activity is pursued for
gain, profit or other advantage. Executive will comply with Company policies and
procedures, and with all applicable laws and regulations, and will take
reasonable steps to ensure that the operations Executive manages are in
compliance with all applicable policies, procedures, laws and regulations.
2. COMPENSATION AND BENEFITS
     The Company agrees to pay or cause to be paid to Executive and Executive
agrees to accept in exchange for the services rendered hereunder the following
compensation and benefits:

2



--------------------------------------------------------------------------------



 



     2.1 Annual Salary
     Executive’s compensation shall consist of an annual base salary (the
“Salary”) of $[INSERT BASE SALARY], payable in accordance with the payroll
practices of the Company. The Salary shall be reviewed, and shall be subject to
change, by the Chief Executive Officer and/or the Board of Directors of the
Company (or the Compensation Committee thereof) at least annually while
Executive is employed hereunder.
     2.2 Bonus
     Executive shall be eligible to participate in the Company’s incentive bonus
plan and in such other executive bonus plans as may be adopted from time to time
by the Board of Directors of the Company (or the Compensation Committee
thereof), subject to and in accordance with any applicable eligibility
requirements.
     2.3 Benefits
     Executive shall be eligible to participate, subject to and in accordance
with applicable eligibility requirements, in such benefit programs as are
generally provided to the Company’s executives, which shall include, at a
minimum, basic health, dental and vision insurance.
     2.4 Vacation and Other Paid Time-Off Benefits
     Each calendar year, Executive shall be entitled to up to five (5) weeks’
paid vacation or the amount of paid vacation provided under the Company vacation
policy, whichever is longer. Vacation will be scheduled by mutual agreement and
otherwise governed by the terms of such policy except as stated herein.
Executive will also be provided such holidays and sick leave as the Company
makes available to all of its other employees. Notwithstanding any other policy
or practice, Executive’s unused vacation days shall expire at the end of each
calendar year and upon the termination of Executive’s employment with the
Company.
     2.5 Business Expenses
     Executive shall be reimbursed for all reasonable out-of-pocket expenses
actually incurred by Executive in the conduct of the business of the Company,
provided that Executive submits substantiation of all such expenses to the
Company on a timely basis in accordance with standard policies of the Company.
3. TERMINATION
     3.1 Employment At Will
     Executive acknowledges and understands that employment with the Company is
at will and can be terminated by either party for no reason or for any reason
not otherwise specifically prohibited by law or provided for in this Agreement.
Nothing in this Agreement is intended to alter Executive’s at-will employment
status or obligate the Company to continue to employ Executive for any specific
period of time, or in any specific role or geographic location. Either the
Company or Executive may terminate this agreement at any time for any reason,
with or without notice. Except as expressly provided for in this Agreement, upon
any termination of employment, Executive shall not be entitled to receive any
payments or benefits under this Agreement other than any unpaid Salary earned

3



--------------------------------------------------------------------------------



 



through the date of termination. Such amounts shall be paid in a lump sum on the
next regularly scheduled payroll date following the date on which Executive’s
employment terminated.
     3.2 Automatic Termination on Death or Total Disability
     This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall mean Executive’s inability, with reasonable accommodation, to
perform the duties of his position for a period or periods aggregating ninety
(90) calendar days in any period of one hundred eighty days (180) consecutive
days as a result of physical or mental illness, loss of legal capacity or any
other cause beyond Executive’s control. Executive and the Company hereby
acknowledge that Executive’s ability to perform the duties specified in
Section 1 is the essence of this Agreement. Termination hereunder shall be
deemed to be effective (a) at the end of the calendar month in which Executive’s
death occurs or (b) immediately upon a determination by the Board of Directors
of the Company (or the Compensation Committee thereof) of Executive’s Total
Disability. In the case of termination of employment under this Section 3.2,
Executive shall not be entitled to receive any payments or benefits under this
Agreement other than any unpaid Salary, which shall be paid in a lump sum on the
next regularly scheduled payroll date following the date on which Executive’s
employment terminated.
     3.3 Termination Without Cause or for Good Reason, Other Than in Connection
with a Change of Control
     If (a) the Company terminates Executive’s employment without Cause (as
defined below), or (b) Executive resigns for Good Reason (as defined below),
then Executive shall be entitled to receive the following termination payments,
except that this Section 3.3 shall not apply to, and shall have no effect in
connection with, any termination to which Section 3.2 or Section 3.4 of this
Agreement applies:
     (1) An amount totaling [INSERT SEVERANCE PAYMENT PERIOD – 18, 12, 9]
months’ Salary, at the rate in effect immediately prior to termination, to be
paid to Executive in accordance with the terms below (“Severance Payments”).
     (2) Company-paid premiums for Executive and Executive’s spouse’s and
dependents’ continuing health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (“COBRA”), for the shorter of (i)
[INSERT BENEFITS PERIOD – 18, 12, 9] months; (ii) until such date as Executive
is no longer entitled to COBRA continuation coverage under the Company’s group
health plan(s); or (iii) until such date as Executive obtains health coverage
through another employer, provided that such benefits will be provided only if,
as a result of Executive’s termination without Cause or resignation for Good
Reason, Executive is eligible for and timely (and properly) elects COBRA
continuation coverage for Executive under the Company’s group health plan(s).
     (3) Unpaid Salary, paid in a lump sum on the next regularly scheduled
payroll date following the date on which Executive’s employment terminated.
     (4) Executive’s earned and unpaid bonuses for the year in which Executive’s
employment terminates, calculated according to the bonus plan criteria in place
for that year, but pro-rated through the date of termination. Such bonus, if
any, shall be paid in a lump-sum payment on the date such bonuses are paid to
eligible employees; provided that such

4



--------------------------------------------------------------------------------



 



payment shall be paid no later than the 15th day of the third calendar month
following the end of the calendar year in which Executive’s employment
terminated.
     The Severance Payments, bonus equivalent and benefits described above are
expressly contingent upon Executive’s signing upon termination a full release in
a form acceptable to the Company, and are further contingent upon Executive’s
full and continued compliance with the terms of Section 4 of this Agreement.
Severance Payments shall be paid to Executive through the Company’s or Successor
Employer’s normally scheduled payroll during the [INSERT SEVERANCE PAYMENT
PERIOD – 18, 12, 9] month period immediately following the date on which
Executive’s employment was terminated without Cause or Executive resigned for
Good Reason. Each such installment payment shall be treated as a separate
payment for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
     3.4 Termination in Connection with a Change of Control

  3.4.1   Severance Benefits for Qualified Terminations in Connection with a
Change of Control

     If (a) during the period commencing on the date the Company enters into a
definitive agreement with respect to a transaction that would constitute a
Change of Control (as defined below) and ending on the date the definitive
agreement therefor is terminated or the Change of Control is consummated, the
Company terminates Executive’s employment without Cause (as defined below), (b)
during the period commencing upon the consummation of the Change of Control and
ending twenty-four (24) months thereafter, the Company or, if applicable, the
surviving or successor employer (“Successor Employer”) terminates Executive’s
employment without Cause (as defined below), or (c) during the period commencing
upon the consummation of the Change of Control and ending twenty-four
(24) months thereafter, Executive resigns for Good Reason (as defined below),
then Executive shall be entitled to receive the following payments and benefits:
     (1) An amount equal to [INSERT SEVERANCE PAYMENT PERIOD – 24, 18, 12]
months’ Salary (measured as the higher of the Salary in effect immediately prior
to the Change of Control or the Salary in effect immediately prior to
termination) plus [INSERT BONUS PAYMENT PERCENTAGE – 200, 150, 100]% of
Executive’s Target Bonus for the year in which termination occurs, paid to
Executive in accordance with the terms below (“CIC Severance Payments”).
     (2) Company-paid premiums for Executive and Executive’s spouse’s and
dependents’ continuing health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, (“COBRA”), for the shorter of (i)
[INSERT BENEFITS PERIOD – 24, 18, 12] months; (ii) until such date as Executive
is no longer entitled to COBRA continuation coverage under the Company’s group
health plan(s); or (iii) until such date as Executive obtains health coverage
through another employer, provided that such benefits will be provided only if,
as a result of Executive’s termination without Cause or resignation for Good
Reason, Executive is eligible for and timely (and properly) elects COBRA
continuation coverage for Executive under the Company’s group health plan(s).
     (3) Unpaid Salary as of the date Executive’s employment terminates, paid in
a lump sum on the next regularly scheduled payroll date following the date on
which Executive’s employment terminated.

5



--------------------------------------------------------------------------------



 



     (4) Executive’s earned and unpaid bonuses for the year in which Executive’s
employment terminates, calculated according to the bonus plan criteria in place
for that year, but pro-rated through the date of termination. Such bonus, if
any, shall be paid in a lump-sum payment on the date such bonuses are paid to
eligible employees; provided that such payment shall be paid no later than the
15th day of the third calendar month following the end of the calendar year in
which Executive’s employment terminated.
     (5) Accelerated vesting of one hundred percent (100%) of (A) Executive’s
then unvested options to purchase shares of the Company’s common stock or the
options to purchase common stock of the Successor Employer issued in
substitution therefor in connection with the Change of Control, (B) any
restricted stock units, or (C) other similar stock-based awards.
     The CIC Severance Payments, bonus equivalent and benefits described above
are expressly contingent upon Executive’s signing upon termination a full
release in a form acceptable to the Company and/or a Successor Employer, as
applicable, and are further contingent upon Executive’s full and continued
compliance with the terms of Section 4 of this Agreement. CIC Severance Payments
shall be paid to Executive through the Company’s or Successor Employer’s
normally scheduled payroll during the [INSERT SEVERANCE PAYMENT PERIOD – 24, 18,
12] month period immediately following the date on which Executive’s employment
was terminated without Cause or Executive resigned for Good Reason. Each such
installment payment shall be treated as a separate payment for purposes of Code
Section 409A.

  3.4.2   Change of Control

     For purposes of this Agreement, “Change of Control” means:
     (a) a merger or consolidation of the Company with or into any other
company, entity or person;
     (b) a sale, lease, exchange or other transfer, in one transaction or a
series of transactions undertaken with a common purpose, of all or substantially
all of the Company’s then outstanding securities or all or substantially all of
the Company’s assets;
     (c) the purchase of a significant portion of the Company’s common stock
without approval of a majority of the Company’s incumbent directors; or
     (d) a successful proxy contest, which is stated in terms of the Board of
Directors becoming composed of a majority of persons that are not incumbent
directors (or appointed or nominated by incumbent directors)..
     Notwithstanding the foregoing, a Change of Control shall not include a
Related Party Transaction. A “Related Party Transaction” means:
     (a) a merger or consolidation of the Company in which the holders of the
outstanding voting securities of the Company outstanding immediately prior to
the merger or consolidation hold at least a majority of the outstanding voting
securities of the surviving or successor entity immediately after the merger or
consolidation;

6



--------------------------------------------------------------------------------



 



     (b) a sale, lease, exchange or other transfer of the Company’s assets to a
majority-owned subsidiary company;
     (c) a transaction undertaken for the principal purpose of restructuring the
capital of the Company, including but not limited to reincorporating the Company
in a different jurisdiction; or
     (d) a corporate dissolution or liquidation.

           3.4.3   Code Section 280G

     (a) Notwithstanding anything in this Agreement to the contrary, in the
event that Executive becomes entitled to receive or receives any payment or
benefit under this Agreement or under any other plan, agreement or arrangement
with the Company, any person whose actions result in a Change of Control or any
person affiliated with the Company or such person (all such payments and
benefits being referred to herein as the “Total Payments”) and it is determined
that any of the Total Payments will be subject to any excise tax pursuant to
Code Section 4999, or any similar or successor provision (the “Excise Tax”), the
Company shall pay to Executive either (i) the full amount of the Total Payments
or (ii) an amount equal to the Total Payments, reduced by the minimum amount
necessary to prevent any portion of the Total Payments from being an “excess
parachute payment” (within the meaning of Code Section 280G) (the “Capped
Payments”), whichever of the foregoing amounts results in the receipt by
Executive, on an after-tax basis, of the greatest amount of Total Payments
notwithstanding that all or some portion of the Total Payments may be subject to
the Excise Tax. For purposes of determining whether Executive would receive a
greater after-tax benefit from the Capped Payments than from receipt of the full
amount of the Total Payments, (i) there shall be taken into account any Excise
Tax and all applicable federal, state and local taxes required to be paid by
Executive in respect of the receipt of such payments and (ii) such payments
shall be deemed to be subject to federal income taxes at the highest rate of
federal income taxation applicable to individuals that is in effect for the
calendar year in which the effective date of the Change in Control occurs, and
state and local income taxes at the highest rate of taxation applicable to
individuals in the state and locality of Executive’s residence on the effective
date of the Change in Control, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes (as
determined by assuming that such deduction is subject to the maximum limitation
applicable to itemized deductions under Code Section 68 and any other
limitations applicable to the deduction of state and local income taxes under
the Code).
     (b) All computations and determinations called for by this Section 3.4.3
shall be made by a reputable independent public accounting firm or independent
tax counsel appointed by the Company (the “Firm”). All determinations made by
the Firm under this Section 3.4.3 shall be conclusive and binding on both the
Company and Executive, and the Firm shall provide its determinations and any
supporting calculations to the Company and Executive within ten (10) business
days after Executive’s employment terminates under any of the circumstances
described in Section 3.4.1, or such earlier time as is requested by the Company.
For purposes of making its determinations under this Section 3.4.3, the Firm may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Company and Executive shall furnish to the Firm
such information and

7



--------------------------------------------------------------------------------



 



documents as the Firm may reasonably request in making its determinations. The
Company shall bear all fees and expenses charged by the Firm in connection with
its services.
     (c) In the event that Section 3.4.3(a) applies and a reduction is required
to be applied to the Total Payments thereunder, the Total Payments shall be
reduced by the Company in its reasonable discretion in the following order:
(i) reduction of any Total Payments that are subject to Code Section 409A on a
pro-rata basis or such other manner that complies with Code Section 409A, as
determined by the Company, and (ii) reduction of any Total Payments that are
exempt from Code Section 409A.
     3.5 Definitions of “Cause” and “Good Reason”

          3.5.1   Cause

     Wherever reference is made in this Agreement to termination being with or
without Cause, "Cause” shall mean the occurrence of one or more of the following
events:
     (a) willful misconduct, insubordination or dishonesty in the performance of
Executive’s duties or a knowing and material violation of the Company’s or the
Successor Employer’s policies and procedures in effect from time to time which
results in a material adverse effect on the Company or the Successor Employer;
     (b) the continued failure of Executive to satisfactorily perform his duties
after receipt of written notice that identifies the areas in which Executive’s
performance is deficient;
     (c) willful actions in bad faith or intentional failures to act in good
faith by Executive with respect to the Company or the Successor Employer that
materially impair the Company’s or the Successor Employer’s business, goodwill
or reputation;
     (d) conviction of Executive of a felony or misdemeanor, conduct by
Executive that the Company reasonably believes violates any statute, rule or
regulation governing the Company, or conduct by Executive that the Company
reasonably believes constitutes unethical practices, dishonesty or disloyalty
and that results in a material adverse effect on the Company or the Successor
Employer;
     (e) current use by Executive of illegal substances;
     (f) any material violation by Executive of the Confidentiality Agreement;
or
     (g) solely for purposes of a termination without Cause to which Section 3.3
applies, the Company fails as a business enterprise, as evidenced by the
Company’s (i) voluntary or involuntary entry into bankruptcy proceedings or
(ii) winding up its affairs because in the judgment of the Board of Directors of
the Company the Company is no longer economically viable.

  3.5.2   Good Reason

     For the purposes of this Agreement, “Good Reason” shall mean that
Executive, without his or her consent, has:

8



--------------------------------------------------------------------------------



 



     (a) incurred a material reduction in title, status, authority or
responsibility at the Company or the Successor Employer (relative to title,
status, authority or responsibility immediately prior to the Change of Control);
     (b) incurred a material reduction in Executive’s annual Salary or bonus
opportunity; or material adverse modifications to the stock option awarded to
Executive, or the Stock Plan (or any similar stock option plan);
     (c) suffered a material breach of this Agreement by the Company or the
Successor Employer; or
     (d) been required to relocate or travel more than fifty (50) miles from his
then current place of employment in order to continue to perform the duties and
responsibilities of his/her position (not including customary travel as may be
required by the nature of his/her position).
     Notwithstanding the foregoing, termination of employment by Executive will
not be for Good Reason unless (x) Executive notifies the Company in writing of
the existence of the condition which Executive believes constitutes Good Reason
within thirty (30) days of the initial existence of such condition (which notice
specifically identifies such condition), (y) the Company fails to remedy such
condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (z) Executive actually terminates employment
within thirty (30) days after the expiration of the Remedial Period and before
the Company remedies such condition. If Executive terminates employment before
the expiration of the Remedial Period or after the Company remedies the
condition (even if after the end of the Remedial Period), then Executive’s
termination will not be considered to be for Good Reason.
4. CONFIDENTIALITY; NON-SOLICITATION; NON-COMPETITION
     4.1 Confidentiality Agreement
     Executive recognizes that the Company’s business and continued success
depend upon the use and protection of confidential information and proprietary
information, and therefore Executive is subject to, and this Agreement is
conditioned on agreement to, the terms of the non-disclosure agreement (the
“Confidentiality Agreement”) entered into by Executive and the terms of the
Confidentiality Agreement shall survive the termination of Executive’s
employment with the Company or Successor Employer.
     4.2 Non-Solicitation Agreement
     (a) During Executive’s employment with the Company and/or a Successor
Employer and for one year after the termination of such employment, Executive
will not induce, or attempt to induce, any employee or independent contractor of
the Company and/or a Successor Employer to cease such employment or relationship
to engage in, be employed by, perform services for, participate in the
ownership, management, control or operation of, or otherwise be connected with,
either directly or indirectly, any Competing Business (defined below).
     (b) During Executive’s employment with the Company and/or a Successor
Employer and for one year after the termination of such employment, Executive
will not, directly or indirectly (i) solicit, divert, appropriate to or accept
on behalf of any Competing Business, or (ii) attempt to

9



--------------------------------------------------------------------------------



 



solicit, divert, appropriate to or accept on behalf of any Competing Business,
any business from any customer or actively sought prospective customer of the
Company with whom Executive has dealt, whose dealings with the Company have been
supervised by Executive or about whom Executive has acquired confidential
information in the course of his employment.
     4.3 Non-Competition Agreement
     During Executive’s employment with the Company and/or a Successor Employer
and for one year after the termination of such employment, Executive will not
engage in, be employed by, perform services for, participate in the ownership,
management, control or operation of, or otherwise be connected with, either
directly or indirectly, any Competing Business. For purposes of this
Section 4.3, Executive will not be considered to be connected with any Competing
Business solely on account of ownership of less than five percent of the
outstanding capital stock or other equity interests in any Competing Business.
Executive agrees that this restriction is reasonable, but further agrees that
should a court exercising jurisdiction with respect to this Agreement find any
such restriction invalid or unenforceable due to unreasonableness, either in
period of time, geographical area, or otherwise, then in that event, such
restriction is to be interpreted and enforced to the maximum extent which such
court deems reasonable.
     4.4 Competing Business
     “Competing Business” means any business whose efforts are in competition
with the efforts of the Company. A Competing Business includes any business
whose efforts involve any research and development, products or services in
competition with products or services which are, during and at the end of
Executive’s employment with the Company and/or a Successor Employer,
(a) produced, marketed or otherwise commercially exploited by the Company and/or
a Successor Employer, or (b) in actual research or development by the Company
and/or a Successor Employer, or (c) planned for future research and development
by the Company and/or a Successor Employer, as demonstrated by objective
evidence, such as budget allocations, work assignments, hiring decisions,
planning documents, or other similar documentation.
5. ASSIGNMENT
     This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any Successor
Employer; (b) any other corporation resulting from any merger, consolidation or
other reorganization to which the Company is a party; (c) any other corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time; or (d) any subsidiary, parent or other affiliate of the Company. All of
the terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.
6. AMENDMENTS IN WRITING
     No amendment, modification, waiver, termination or discharge of any
provision of this Agreement, or consent to any departure therefrom by either
party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of

10



--------------------------------------------------------------------------------



 



this Agreement shall be varied, contradicted or explained by any oral agreement,
course of dealing or performance or any other matter not set forth in an
agreement in writing and signed by the Company and Executive.
7. APPLICABLE LAW
     This Agreement shall in all respects, including all matters of
construction, validity and performance, be governed by, and construed and
enforced in accordance with, the laws of the State of Washington, without regard
to any rules governing conflicts of laws.
8. ENTIRE AGREEMENT
     This Agreement, on and as of the date hereof, constitutes the entire
agreement between the Company and Executive with respect to the subject matter
hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and Executive with respect to
such subject matter are hereby superseded.
9. SEVERABILITY
     If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
10. CODE SECTION 409A
     With respect to any payments or benefits hereunder that are subject to Code
Section 409A and any official guidance and regulations issued thereunder
(together “Code Section 409A”) and that are payable on account of Executive’s
termination of employment, such payments shall only be made if such termination
of employment constitutes a “separation from service” within the meaning of Code
Section 409A. Notwithstanding anything to the contrary contained in this
Agreement, all reimbursements for costs and expenses under this Agreement will
be paid in no event later than the end of the calendar year following the
calendar year in which Executive incurs such expense. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.
     The Company makes no representations or warranties to Executive with
respect to any tax, economic or legal consequences of this Agreement or any
payments or other benefits provided hereunder, including without limitation
under Code Section 409A, and no provision of the Agreement shall be interpreted
or construed to transfer any liability for failure to comply with Code
Section 409A from Executive or any other individual to the Company or any of its
affiliates. Executive, by executing this Agreement, shall be deemed to have
waived any claim against the Company and its affiliates with respect to any such
tax, economic or legal consequences. However, the parties intend that this
Agreement and the payments and other benefits provided hereunder be exempt from
the requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4),

11



--------------------------------------------------------------------------------



 



the involuntary separation pay plan exception described in Treasury
Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Code
Section 409A is applicable to this Agreement (and such payments and benefits),
the parties intend that this Agreement (and such payments and benefits) comply
with the deferral, payout and other limitations and restrictions imposed under
Code Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions. In addition, if Executive is a
“specified employee,” within the meaning of Code Section 409A, then to the
extent necessary to avoid subjecting Executive to the imposition of any
additional tax under Code Section 409A, amounts that would otherwise be payable
under this Agreement during the six (6) month period immediately following
Executive’s “separation from service” for reasons other than Executive’s death
shall not be paid to Executive during such period, but shall instead be
accumulated and paid to Executive in a lump sum on the first business day after
the earlier of the date that is six (6) months following Executive’s separation
from service.
     IN WITNESS WHEREOF, the parties have executed and entered into this
Agreement effective on the date first set forth above.

         
 
  EXECUTIVE      
 
       
 
 
 
   
 
  Date    

                  CARDIAC SCIENCE CORPORATION
 
           
 
  By        
 
     
 
   
 
           
 
  Its        
 
     
 
   

Date
 

12